—In a proceeding pursuant to CPLR article 75 to confirm an award of an arbitrator dated December 1, 1999, which was affirmed in a determination of a master arbitrator dated September 12, 2000, Eagle Insurance Company appeals from a judgment of the Supreme Court, Westchester County (Bellantoni, J.), entered July 2, 2001, which, upon an order of the same court entered June 22, 2002, granting the petition to confirm, inter alia, is in favor of the petitioner and against it in the principal sum of $7,016.62.
*369Ordered that the judgment is affirmed, with costs.
Contrary to the contention of the appellant, Eagle Insurance Company, it failed to timely commence a de novo action on the claim giving rise to the arbitration award (see Insurance Law § 5106 [c]; 11 NYCRR 65.18 [former (i) (2)]; CPLR 7511; Matter of Gersten v American Tr. Ins. Co., 161 Mise 2d 57, 58 n 2). Thus, as the arbitration award was not otherwise challenged, it was properly confirmed and judgment was properly awarded in favor of the petitioner (see Matter of Abadinsky v Aetna Cas. & Sur. Co., 250 AD2d 673; Matter of Aetna Cas. & Sur. Co. v Mantovani, 240 AD2d 566). Ritter, J.P., Feuerstein, Luciano and Adams, JJ., concur.